DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
II.	Claims 1-20 are pending and have been examined, where claims 1-20 is/are rejected. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “segmenting, by an image processor, an object represented in the first imaging data, the segmenting using a machine-learned generative network applied to the first imaging data, the machine-learned generative network having been adversarially trained with optimization in a shape space”
effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of image segmentation, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	There are no PCT associated with the current application. 

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Grounds of Rejection
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3, 6-12 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 20040264778) in view of Qadir “Polyp Detection and Segmentation using Mask R-CNN: Does a Deeper Feature Extractor CNN Always Perform Better?” June 2019.

Regarding claim 1, Liang discloses a method for segmentation in a medical imaging system, the method comprising: scanning, by a medical scanner, a patient, the scanning providing first imaging data representing the patient (see figure 1, 105 and figure 3, 310); segmenting the 
Liang is silent in disclosing segmenting, by an image processor, an object represented in the first imaging data, the segmenting using a machine-learned generative network applied to the first imaging data, the machine-learned generative network having been adversarially trained with optimization in a shape space. However, Liang teaches automatically detect colonic polyps and other abnormal anatomical structures such as lung nodules, lesions, aneurysms, calcification on heart or artery tissue, micro-calcifications or masses in breast tissue (see paragraph 26) and initial estimate, the model is deformed, for example, by minimizing its associated energy function (see paragraph 44), which suggests optimization step further suggests using machine learning to perform segmentation. 
Qadir discloses segmenting, by an image processor, an object represented in the first imaging data (see figure 1, the input image is read as the image which includes the object), the segmenting using a machine-learned generative network applied to the first imaging data (see figure 1, output image is segmented), 

    PNG
    media_image1.png
    356
    1207
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    239
    507
    media_image2.png
    Greyscale

outputting, on a display, an image of the object based on the segmenting (see figure 3, the segmented image is shown below):

    PNG
    media_image3.png
    132
    559
    media_image3.png
    Greyscale
.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include deep learning in order to expose different layers within hidden layers of neural network amplifying region of interest which expose additional details for improving image identification.

Regarding claim 2, Liang discloses the method of claim 1 wherein scanning comprises scanning with the medical scanner being an ultrasound system (see paragraph 13, computed 

Regarding claim 3, Qadir discloses the method of claim 1 wherein segmenting comprises applying the machine-learned generative network as an image-to-image convolutional deep learned network (see figure 1, shows a CNN):

    PNG
    media_image4.png
    315
    696
    media_image4.png
    Greyscale
.

Regarding claim 6, Qadir discloses the method of claim 1 wherein segmenting comprises segmenting with the machine-learned generative network having been trained where the optimization comprised a first loss in an image space and a second loss in the shape space (see equation 5 and paragraph above it, predicted box loss is read s image space loss and mask loss is read as shape space loss):

    PNG
    media_image5.png
    101
    475
    media_image5.png
    Greyscale
.
See the motivation for claim 1.


    PNG
    media_image3.png
    132
    559
    media_image3.png
    Greyscale
.

Regarding claim 8, Qadir discloses the method of claim 1 wherein segmenting comprises segmenting with the machine-learned generative network having been trained with a discriminator using an adversarial loss from input of a distance per voxel or pixel (see equation 5 below, predicted class loss is read as adversarial loss):

    PNG
    media_image6.png
    104
    456
    media_image6.png
    Greyscale
.
See the motivation for claim 1.

Regarding claim 9, Qadir discloses the method of claim 1 further comprising: determining shape parameters in the shape space from a distance function output by the machine-learned generative network (see equation 5, the shape space is determined by the mask loss); and 

    PNG
    media_image7.png
    259
    483
    media_image7.png
    Greyscale
.
See the motivation for claim 1.

Regarding claim 10, Qadir discloses the method of claim 1 further comprising: determining shape parameters in the shape space from a distance function output by the machine-learned generative network (see equations 3 and 4, the DICE function determines the similarity between ground truth and predicted): 

    PNG
    media_image8.png
    91
    456
    media_image8.png
    Greyscale

and indicating a confidence in the segmenting based on a comparison of the shape parameters to a distribution of parameters (see equation 5 below, theta and a are parameters):

    PNG
    media_image9.png
    194
    502
    media_image9.png
    Greyscale
.
See the motivation for claim 1.

Regarding claim 11, see the rationale and rejection for claims 1 and 10. 

Regarding claim 12, see the rationale and rejection for claims 7 and 8.

Regarding claim 14, see the rationale and rejection for claim 6.

Regarding claims 15-17, see the rationale and rejection for claims 9 and 10.

Regarding claim 18, see the rationale and rejection for claim 1. In addition, the stored parameters are stored in ram taught in Liang figure 1, 135. 

Regarding claim 19, Qadir discloses the method of claim 18 further comprising generating ground truths as distances per voxel or pixel from a boundary of an object, wherein the shape loss is a smooth L1 loss based on shape in the distances and the adversarial loss is of the 

    PNG
    media_image9.png
    194
    502
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    259
    483
    media_image10.png
    Greyscale
.

3.	Claims 4, 5, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Liang (US 20040264778) in view of Qadir “Polyp Detection and Segmentation using Mask R-CNN: Does a Deeper Feature Extractor CNN Always Perform Better?” and Hagos “Fast PET Scan Tumor Segmentation Using Superpixels, Principal Component Analysis and K-Means Clustering.”


Hagos discloses the method of claim 1 wherein segmenting comprises segmenting with the machine-learned generative network having been trained where the shape space comprised a lower dimensional space from manifold or unsupervised learning (see figure 1, Tumor detection and Contouring, see figure 2, the segmentation is based on shape).

    PNG
    media_image11.png
    271
    748
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    87
    628
    media_image12.png
    Greyscale
.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include unsupervised learning in order to label data before setting dataset to train in a neural network for improving image recognition. 

Regarding claim 5, Hagos discloses the method of claim 4 wherein segmenting comprises segmenting with the machine-learned generative network having been trained where the 

Regarding claim 13, Hagos discloses the system of claim 11 wherein the shape priors comprise eigenvalues and wherein the machine-learned image-to-image network was trained with a smooth L1 loss for the eigenvalues (see equations 6 and 7):

    PNG
    media_image13.png
    215
    679
    media_image13.png
    Greyscale
.
Regarding claim 20, the combination of Liang, Qadir and Hagos as a whole discloses the method of claim 18 wherein machine training comprises machine training the generator as a fully convolutional neural network based on the shape loss, the adversarial loss, and an image loss, the shape loss based on eigenvalues from a linearization of the segmentation output by the generator (see Qadir figure 1, showing CNN, see equation 5, showing all three loss calculations and see Hagos figure 1, tumor detection for using PCA which includes eigenvalues). See the motivation for claim 4.




CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 11/4/21